DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of claims 1, 2, 4-6, 8, 9 and 25-37 in the reply filed on 18 July 2022 is acknowledged.  The traversal is found persuasive and claims 1, 2, 4-6, 8, 9 and 25-37 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8, 9, 25-30 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 6 recites the limitation "the implantable stimulation system implanted in a recipient".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is: -- the implantable stimulation system, wherein the implantable stimulation system is implanted in a recipient--.  
At lines 3-4 of claim 25, it is unclear if “the fully implantable hearing prosthesis implanted in the recipient” is the same as or different than “the fully implantable hearing prosthesis” recited at line 3.  A suggested amendment to the former (at lines 3-4) is: --wherein the fully implantable hearing prosthesis is implanted in the recipient--.
At line 2 of claim 28, it is unclear if “at least some components of the fully implantable hearing prosthesis” refer to the previously recited microphone, speech processor, stimulation device or power storage system as disclosed in claim 25, or if “some components” references additional components not previously recited.  
At line 2 of claim 28, it is unclear if “as part of a partially implantable hearing prosthesis” is being positively recited as a hearing prosthesis in addition to the fully implantable hearing prosthesis previously recited, or if any of the previously recited microphone, speech processor, stimulation device or power storage system as disclosed in claim 25 comprise “a partially implantable hearing prosthesis”.  
Regarding claim 33, it is unclear if “a component implanted in the patient” is one of the previously recited components of claim 31 or in addition to such recited components.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schulman et al. (U.S. Patent No. 6,067,474).  Regarding claim 1, Schulman et al. (hereinafter Schulman) discloses a method for use with an implantable stimulation system comprising: generating a first signal at a first supercutaneous unit (headpiece or “HP”) 136 (col. 9, lines 51-55; col. 10, lines 7-12; col. 11, lines 50-55; and Fig. 1E), the first signal being based on a first captured signal (from coulomb counter/voltage level meter – col. 4, lines 33-45 and 61-67 – col. 5, lines 1-3; and col. 15, lines 58-61); transcutaneously wirelessly transmitting said first signal from said first unit (headpiece or “HP”) 136 to a second subcutaneous implant module 112 of the implanted stimulation system 160 implanted in a recipient (Fig. 1E; col. 10, lines 33-38; col. 11, lines 23-44 and 50-55; also see col. 8, lines 1-21); activating a subcutaneously implanted stimulation device 114 in communication with the second subcutaneous implant module 112 to stimulate tissue of the recipient based on the transmitted first signal (Fig. 1E; col. 8, lines 14-33; and col. 11, lines 22-26); generating a second signal at a first subcutaneous implant module 162 and transmitting said second signal from said first subcutaneous implant module 162 to the second subcutaneous implant module 112 (Fig. 1E; col. 8, lines 15-40; and col. 11, lines 33-44).  
Regarding claim 2, the action of transmitting said second signal from said first subcutaneous implant module 162 to the second subcutaneous implant module 112 is executed wirelessly (Fig. 1E; col. 8, lines 15-40; and col. 11, lines 33-44). 
Regarding claim 8, the action of transmitting said second signal from said first subcutaneous implant module 162 to the second subcutaneous implant module 112 is executed via a wired connection 156 (Fig. 1D and col. 10, lines 63-37 – col. 11, lines 1-4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulman et al. (U.S. Patent No. 6,067,474).  Regarding claim 4, Schulman discloses the invention as claimed, see rejection supra; however Schulman fails to disclose explicitly that the method further comprises: implanting, at a subcutaneous location, the first subcutaneous implant module 162 after transcutaneously wirelessly transmitting the first signal from said first supercutaneous unit 136 to the second subcutaneous implant module 112.  However, Schulman makes obvious the action of implanting the first subcutaneous implant module 162 at a subcutaneous location after transcutaneously wirelessly transmitting the first signal from said first supercutaneous unit 136 to the second subcutaneous implant module 112 as Schulman discloses that the older implants (existing ICS units, as shown in Fig. 1A), can be upgraded, which would include implanting the external signal processing circuitry/power source (as shown in Fig. 1A) to a subcutaneous location (as shown in Fig. 1E) without replacing the ICS and electrode unit (col. 11, lines 56-67).  At the time of the invention it would have been obvious to one of ordinary skill in the art to have implanted a first subcutaneous implant module (comprising signal processing circuitry/power source) after wirelessly transmitting the first signal as Schulman recognizes that upgrades to electrical components are made over time (following use of the implanted system) and separating such components as shown in Fig. 1E enables replacement of certain components without disturbing others, therefore enabling only minor surgery for the patient to replace/upgrade parts of an implanted auditory device (col. 11, lines 56-67 of Schulman).  
Regarding claim 6, Schulman discloses wherein transcutaneously wirelessly transmitting the first signal from the first supercutaneous unit (headpiece or “HP”) 136 to the second subcutaneous implant module 112 includes transmitting the first signal from a first transmitting coil (of the headpiece) in proximity to an outer skin of a recipient of the implantable stimulation system to a subcutaneous receiving coil of the second subcutaneous implant module 112 (col. 8, lines 1-13); however Schulman fails to disclose explicitly wherein: transmitting said second signal from said first subcutaneous implant module 162 to the second subcutaneous implant module 112 includes transmitting the second signal to the second subcutaneous implant module 112 while the first transmitting coil is beyond communicative range with the subcutaneous receiving coil.  However, Schulman makes obvious the action of transmitting the second signal to the second subcutaneous implant module 112 from the first subcutaneous implant module 162 while the first transmitting coil (of the headpiece) is beyond communicative range with the subcutaneous receiving coil (of the second subcutaneous implant module 112) as Schulman discloses that the first supercutaneous unit (headpiece or “HP”) 136 (containing the first transmitting coil) is only in proximity/communicative range with the subcutaneous receiving coil of the second subcutaneous implant module 112 for a few minutes each day, or a few times a week, when the battery needs to be recharged (col. 9, lines 51-55 and col. 11, lines 50-55).  Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to have transmitted the second signal to the second subcutaneous implant module 112 from the first subcutaneous implant module 162 while the first transmitting coil (of the headpiece) is beyond communicative range with the subcutaneous receiving coil (of the second subcutaneous implant module 112) as Schulman teaches that communication between the first supercutaneous unit (headpiece or “HP” containing the first transmitting coil) is only for a few minutes each day, or a few days per week for recharging the batteries and signals between the implanted components (subcutaneous implant module 112 and the first subcutaneous implant module 162) continue all day (when charging isn’t occurring) to enable signal transfer between the implanted components and proper stimulation to the user from the ICS to effect cochlear stimulation via the electrodes (col. 7, lines 61-67; col. 11, lines 34-44; col. 17, lines 39-46 and Fig. 17).  
Regarding claim 9, Schulman discloses wherein transcutaneously wirelessly transmitting the first signal from the first supercutaneous unit (headpiece or “HP”) 136 to the second subcutaneous implant module 112 includes transmitting the first signal from a first transmitting coil (of the headpiece) in proximity to an outer skin of a recipient of the implantable stimulation system to a subcutaneous receiving coil of the second subcutaneous implant module 112 (col. 8, lines 1-13) and wirelessly transmitting the second signal includes transmitting from a subcutaneously second transmitting coil (“coil associated with the second unit 162”) of the first subcutaneous implant module 162 (col. 11, lines 33-40). However Schulman fails to disclose explicitly wherein: transmitting said second signal from said first subcutaneous implant module 162 to the second subcutaneous implant module 112 includes transmitting the second signal from the subcutaneous second transmitting coil of the first subcutaneous implant module 162 to the subcutaneous receiving coil of the second subcutaneous implant module 112 while the first transmitting coil is beyond communicative range with the subcutaneous receiving coil.  However, Schulman makes obvious the action of transmitting the second signal to the second subcutaneous implant module 112 from the first subcutaneous implant module 162 while the first transmitting coil (of the headpiece) is beyond communicative range with the subcutaneous receiving coil (of the second subcutaneous implant module 112) as Schulman discloses that the first supercutaneous unit (headpiece or “HP”) 136 (containing the first transmitting coil) is only in proximity/communicative range with the subcutaneous receiving coil of the second subcutaneous implant module 112 for a few minutes each day, or a few times a week, when the battery needs to be recharged (col. 9, lines 51-55 and col. 11, lines 50-55).  Therefore, at the time of the invention it would have been obvious to one of ordinary skill in the art to have transmitted the second signal to the second subcutaneous implant module 112 from the first subcutaneous implant module 162 while the first transmitting coil (of the headpiece) is beyond communicative range with the subcutaneous receiving coil (of the second subcutaneous implant module 112) as Schulman teaches that communication between the first supercutaneous unit (headpiece or “HP” containing the first transmitting coil) is only for a few minutes each day, or a few days per week for recharging the batteries and signals between the implanted components (subcutaneous implant module 112 and the first subcutaneous implant module 162) continue all day (when charging isn’t occurring) to enable signal transfer between the implanted components and proper stimulation to the user from the ICS to effect cochlear stimulation via the electrodes (col. 7, lines 61-67; col. 11, lines 34-44; col. 17, lines 39-46 and Fig. 17).  
Claims 25-31, 33, 34, 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schulman et al. (U.S. Patent No. 6,067,474) in view of Zilberman et al. (U.S. Pub. No. 2001/0053871).  Regarding claim 25, Schulman discloses a method for use with a fully implantable hearing prosthesis 160, comprising: generating a transcutaneous wireless link between an external charging unit 136 external to a recipient of the fully implantable hearing prosthesis, wherein the fully implantable hearing prosthesis 160 is implanted in the recipient (Fig. 1E), the fully implantable hearing prosthesis including an in ear microphone 134 (Fig. 1E and col. 9, lines 30-45), an implanted speech processor (SP), an implanted tissue stimulation device 112 and an implanted rechargeable power storage system (PWR) (Fig. 1E) (col. 11, lines 23-44); transmitting from the external charging unit 136 to the fully implantable hearing prosthesis, using said wireless link, power to recharge the implanted rechargeable power storage system (Fig. 1E; col. 9, lines 62-67 – col. 10, lines 1-6 and 32-39; col. 11, lines 22-42 and col. 16, lines 43-49); and operating the fully implantable hearing prosthesis for at least 15 hours between recharges (the battery will last about 50 hours – col. 13, lines 29-41; and the battery will need to be recharged for only a few minutes a day, or a few times each week – col. 9, lines 51-55).  
However, Schulman fails to disclose that the microphone is implanted.  Zilberman et al. (hereinafter Zilberman) teaches an implantable stimulation system comprising: an implantable microphone operative to receive sound and generate an output signal; a signal processor to receive output and generate a drive signal for actuating an implantable stimulation device; a wireless transmitter 48 for transmitting and receiving a drive signal and power ([0028] – [0029]).  Zilberman further discloses that the microphone may be placed subcutaneously (“implanted”) or placed above the skin (externally) [0024].  At the time of the invention it would have been obvious to one of ordinary skill in the art to have implanted a microphone subcutaneously as taught by Zilberman, in an implantable auditory stimulation system as suggested by Schulman, as Schulman discloses that the microphone is inside the ear canal (and not exterior to the patient), and further discloses that externally-generated sound waves may be sensed through the patient’s skin, which would make obvious placement of such a device below the patient’s skin (col. 9, lines 46-50) (hence in an implanted configuration).    
Regarding claim 26, the fully implantable hearing prosthesis is a cochlear implant (col. 4, lines 61-67 of Schulman). Regarding claim 27, while Schulman and Zilberman do not disclose explicitly operating the fully implantable hearing prosthesis for a full day’s use between recharges, Schulman makes such obvious as Schulman discloses that the battery will last about 50 hours (col. 13, lines 29-41), and further that the battery will need to be recharged for only a few minutes a day, or a few times each week (col. 9, lines 51-55).
Regarding claim 28 and in view of its indefinite nature, while Schulman and Zilberman do not disclose explicitly operating at least some components of the fully implantable hearing prosthesis as part of a partially implantable hearing prosthesis prior to the action of operating the fully implantable hearing prosthesis for the at least 15 hours between recharges, Schulman makes such obvious as Schulman discloses that the older implants (existing ICS units, in conjunction with external components and hence “partially implantable” as shown in Fig. 1A), can be upgraded, which would include implanting the external signal processing circuitry/power source (as shown in Fig. 1A) to a subcutaneous location (as shown in Fig. 1E) without replacing the ICS and electrode unit (col. 11, lines 56-67).  Therefore, At the time of the invention it would have been obvious to one of ordinary skill in the art that after the upgrade to a fully implantable prosthesis, at least some of the components of the fully implantable prosthesis would be operating at the disclosed hours prior to operating for the disclosed hours as a fully implantable hearing prosthesis as Schulman recognizes that upgrades to electrical components are made over time (following use of the implanted system) and separating such components as shown in Fig. 1E enables replacement of certain components without disturbing others, therefore enabling only minor surgery for the patient to replace/upgrade parts of an implanted auditory device (col. 11, lines 56-67 of Schulman).  
Regarding claim 29, Schulman discloses that the fully implantable hearing prosthesis includes a memory (data storage) (col. 8, lines 21-40) and a rectifying circuit (col. 8, lines 14-21).
Regarding claim 30, during the action of operating the fully implantable hearing prosthesis for the at least 15 hours between recharges, the implanted rechargeable power storage system (PWR) (Fig. 1E) (col. 11, lines 23-44) powers at least the implanted speech processor (SP) and the implanted tissue stimulation device 112 (Schulman - Fig. 1E; col.  17, lines 47-65).
Regarding claim 31, Schulman discloses a method of operating a hearing prosthesis 160, comprising: capturing ambient sound from external a recipient with an in ear microphone 134 in the recipient (Fig. 1E; col. 11, lines 45-49 and col. 9, lines 30-45); receiving signals from the microphone 134 with an implanted speech processor (SP), wherein the received signals are based on the captured ambient sound (Fig. 1E; col. 11, lines 45-49); processing the signals received from the microphone, using the implanted speech processor (Fig. 1E; col. 11, lines 45-49 and col. 8, lines 21-33), and outputting drive signals based on the processed signals to a stimulation device 114 implanted in the recipient (Fig. 1E; col. 11, lines 22-37 and col. 8, lines 21-33); and evoking a hearing percept using the stimulation device 114 based on the outputted drive signals (Fig. 1E; col. 8, lines 14-33; and col. 11, lines 22-26), wherein the hearing prosthesis 160 includes an implanted battery implanted in the recipient (col. 11, lines 34-36 and Fig. 1E), and the method further includes, simultaneous with the action of outputting the drive signals, wirelessly transmitting power, wherein the drive signal is powered by the wirelessly transmitted power (col. 5, lines 51-67 and col. 17, lines 39-65).  However, Schulman fails to disclose that the microphone is implanted.  Zilberman et al. (hereinafter Zilberman) teaches an implantable stimulation system comprising: an implantable microphone operative to receive sound and generate an output signal; a signal processor to receive output and generate a drive signal for actuating an implantable stimulation device; a wireless transmitter 48 for transmitting and receiving a drive signal and power ([0028] – [0029]).  Zilberman further discloses that the microphone may be placed subcutaneously (“implanted”) or placed above the skin (externally) [0024].  At the time of the invention it would have been obvious to one of ordinary skill in the art to have implanted a microphone subcutaneously as taught by Zilberman, in an implantable auditory stimulation system as suggested by Schulman, as Schulman discloses that the microphone is inside the ear canal (and not exterior to the patient), and further discloses that externally-generated sound waves may be sensed through the patient’s skin, which would make obvious placement of such a device below the patient’s skin (col. 9, lines 46-50) (hence in an implanted configuration).    
Regarding claim 33, Schulman discloses wherein: the wirelessly transmitted power is received by a component implanted in the recipient (col. 17, lines 39-65). Regarding claim 34, Schulman further discloses recharging the battery (Fig. 1E; col. 9, lines 51-61; and col. 11, lines 50-55). 
Regarding claim 36, Schulman further discloses that the hearing prosthesis is configured to operate solely on power from the implanted battery for at least 15 hours between recharges (the battery will last about 50 hours (col. 13, lines 29-41), and the battery will need to be recharged for only a few minutes a day, or a few times each week (col. 9, lines 51-55)).
Regarding claim 37, the stimulation device 114 of Schulman is a cochlear implant electrode array implanted in the recipient (col. 7, lines 61-67; col. 11, lines 22-27 and Fig. 1E).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-15 of U.S. Patent No. 8,550,977. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of the patent disclose a method for use with an implantable stimulation system comprising: generating a first signal at a first supercutaneous unit, the first signal being based on a first captured signal; transcutaneously wirelessly transmitting said first signal from said first unit to a second subcutaneous implant module of the implanted stimulation system implanted in a recipient; activating a subcutaneously implanted stimulation device in communication with the second subcutaneous implant module to stimulate tissue of the recipient based on the transmitted first signal; generating a second signal at a first subcutaneous implant module and transmitting said second signal from said first subcutaneous implant module to the second subcutaneous implant module.
Claims 1, 2, 4-6, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-8 of U.S. Patent No. 10,449,376. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of the patent disclose a method for use with an implantable stimulation system comprising: generating a first signal at a first supercutaneous unit, the first signal being based on a first captured signal; transcutaneously wirelessly transmitting said first signal from said first unit to a second subcutaneous implant module of the implanted stimulation system implanted in a recipient; activating a subcutaneously implanted stimulation device in communication with the second subcutaneous implant module to stimulate tissue of the recipient based on the transmitted first signal; generating a second signal at a first subcutaneous implant module and transmitting said second signal from said first subcutaneous implant module to the second subcutaneous implant module.

Allowable Subject Matter
11.	Claims 32 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 32, while the prior art teaches a method of operating a hearing prosthesis, comprising: capturing ambient sound from external a recipient with an implanted microphone implanted in the recipient; receiving signals from the microphone with an implanted speech processor, wherein the received signals are based on the captured ambient sound; processing the signals received from the microphone, using the implanted speech processor, and outputting drive signals based on the processed signals to a stimulation device implanted in the recipient; and evoking a hearing percept using the stimulation device based on the outputted drive signals, wherein the hearing prosthesis includes an implanted battery implanted in the recipient, and the method further includes, simultaneous with the action of outputting the drive signals, wirelessly transmitting power, wherein the drive signal is powered by the wirelessly transmitted power, the prior art of record does not teach or fairly suggest a method of operating a hearing prosthesis as claimed by Applicant, wherein: the action of wirelessly transmitting occurs at a location behind and above a pinna of the recipient.
Regarding claim 35, while the prior art teaches a method of operating a hearing prosthesis, comprising: capturing ambient sound from external a recipient with an implanted microphone implanted in the recipient; receiving signals from the microphone with an implanted speech processor, wherein the received signals are based on the captured ambient sound; processing the signals received from the microphone, using the implanted speech processor, and outputting drive signals based on the processed signals to a stimulation device implanted in the recipient; and evoking a hearing percept using the stimulation device based on the outputted drive signals, wherein the hearing prosthesis includes an implanted battery implanted in the recipient, and the method further includes, simultaneous with the action of outputting the drive signals, wirelessly transmitting power, wherein the drive signal is powered by the wirelessly transmitted power, the prior art of record does not teach or fairly suggest a method of operating a hearing prosthesis as claimed by Applicant, wherein: the microphone is spaced away from a component housing the speech processor, and is in signal communication with the speech processor by an implanted communications wire.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791